DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks pg. 6-7, filed 04/19/2022, with respect to the rejections of claims 1 and 19 under 35 USC 112(a) have been fully considered and are persuasive in view of the amendments to the claims.  The rejections of claims 1 and 19 under 35 USC 112(a) have been withdrawn. 
Applicant’s arguments, see Remarks pg. 7, with respect to the rejections of claims 1, 5-6, 19, and 24-29 under 35 USC 112(b) have been fully considered and are persuasive in view of the amendments to the claims.  The rejections of claims 1, 5-6, 19, and 24-29 under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments regarding the previously indicated allowable subject matter, see Remarks pg. 7, have been fully considered but they are not persuasive. Applicant argues that the amendments place this application in condition for allowance by overcoming the 35 USC 112 rejections; the Examiner submits that Applicant has amended the previously indicated allowable subject matter such that the claim limitations are now patentably different from the examined claim limitations filed 01/05/2022. A new ground of rejection is made below in view of these amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 19, 25 and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samadani et al. (US 2016/0015275) (hereinafter Samadani).
Regarding claims 1 and 19, Samadani discloses a biological signal collection method, system, and electronic device (Abstract), comprising: obtaining output data of at least one motion sensor, wherein the output data of the at least one motion sensor is associated with a current activity state of a user (Fig. 2, activity sensors 220; Para. 29, first two sentences); identifying an activity type and an activity intensity level of the user according to the output data of the at least one motion sensor (Para. 9, third to last sentence: “The user’s activity data may then be analyzed to determine the user’s current activity level and/or activity type”), wherein the identified activity intensity level of the user is determined to be at a level corresponding to a low activity intensity level, a medium activity intensity level, or a high activity intensity level (Para. 9, second to last sentence: “the user’s activity may be classified according a plurality of levels, such as inactive, light activity, high activity, etc.”); controlling collection duration of at least one biological signal of the user according to a combination of the identified activity type and the identified activity intensity level of the user, wherein different combinations of the identified activity types of the user and the identified activity intensity levels of the user result in different collection durations of the at least one biological signal of the user (Para. 31: “Heart rate protocol selector 236 receives the determined user activity type and/or level, and selects a heart rate data collection protocol based on the determined user activity.  As discussed herein, the heart rate data collection protocol defines collection period length… for activating heart rate sensor 225”; Para. 34, fourth sentence: “the collection period duration… determined by heart rate protocol selector 236 based on the determined type and/or level of constant user activity”), and wherein controlling the collection duration of the at least one biological signal of the user according to the combination of the identified activity type and the identified activity intensity level of the user is determined by: obtaining, as the collection duration of the at least one biological signal of the user and based on a mapping relationship between the collection duration of the at least one biological signal of the user and the combination of the identified activity type and the identified activity intensity level of the user, a duration that matches the identified activity type and the identified activity intensity level of the user, and collecting the at least one biological signal of the user in the collection duration of the at least one biological signal (Para. 31: “Heart rate protocol selector 236 receives the determined user activity type and/or level, and selects a heart rate data collection protocol based on the determined user activity.  As discussed herein, the heart rate data collection protocol defines collection period length… for activating heart rate sensor 225”; Para. 34, fourth sentence: “the collection period duration… determined by heart rate protocol selector 236 based on the determined type and/or level of constant user activity”, i.e., the heart rate protocol selector functions using a mapping relationship between collection durations and combination of identified activity type and identified activity intensity to select appropriate collection duration).
Additionally, Samadani discloses at least one motion sensor (Fig. 2, activity sensor 220), a memory (Fig. 2, memory 205) at least one processor (Fig. 2, processor 212) and at least one biosensor (Fig. 2, HR sensor 225), wherein: the at least one motion sensor is configured to monitor motion of a user (Para. 29, first two sentences); the memory is configured to store an instruction or data; the at least one processor is coupled to the memory, and wherein the instruction or data stored in memory cause the at least one processor to perform the method disclosed in claim 1 (Para. 52) as claimed by applicant in claims 13 and 19.
Regarding claim 5, Samadani discloses the activity type comprising any one of running, walking, cycling, swimming, climbing standing, sitting, or sleeping (Samadani, Para. 9, last sentence).
Regarding claim 6, Samadani discloses the motion sensor being any one of an accelerometer, a gyroscope, a pressure sensor, a microphone, a magnetometer, or an altimeter (Para. 29, second sentence).
Regarding claim 25, Samadani discloses the at least one motion sensor being coupled to the at least one processor by using a wired interface (Fig. 2, activity sensor 220 wired to processor 212).
Regarding claim 27, Samadani discloses the at least one biosensor being coupled to the at least one processor by using a wired interface (Fig. 2, heart rate sensor 225 wired to processor 212).
Regarding claim 28, Samadani discloses the at least one motion sensor and the at least one processor being disposed on a same device (Fig. 2, activity sensor 220 and processor 212 disposed on mobile device 210).
Regarding claim 29, Samadani discloses the at least one biosensor and the at least one processor being disposed on a same device (Fig. 2, heart rate sensor 225 and processor 212 disposed on mobile device 210).
Claim(s) 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Samadani in view of Miller, further in view of Devot et al. (WO 2015/058923) (hereinafter Devot).
Regarding claims 24 and 26, Samadani does not disclose that the at least one motion sensor or at least one biosensor are coupled to the at least one processor by using a wireless interface. Devot, however, teaches that a processor may be arranged away from a person who only carries a movement sensor and HR sensor, which are connected to the processor in any suitable way, including wirelessly (Pg. 9, ll. 4-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Samadani such that the at least one motion sensor or at least one biosensor are coupled to the at least one processor by using a wireless interface. Making this modification would be useful for providing a suitable way of connecting the motion sensor and biosensor to the processor such that a person would only need to carry these sensors, as taught by Devot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Centen et al. (US 2018/0199824) discloses a device for measuring biological signals, wherein an averaging window is extended if excessive motion is detected (Para. 40, 47).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792   

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792